177-/5*
                               ELECTRONIC RECORD




COA#       11-12-00313-CR                        OFFENSE:        DWI


           Esperanza Esquivel v.
STYLE:     The State of Texas                    COUNTY:         Midland

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    385th District Court


DATE: 01/15/15                   Publish: NO     TC CASE #:      CR39984




                        IN THE COURT OF CRIMINAL APPEALS



          Esperanza Esquivel v.
style:    The State of Texas                          CCA#:      PD-0177-15

         APPELLANTS                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:
DATE: _     o<jU*\/4Lr                                SIGNED:                           PC:_
JUDGE:           /// ULAAJt>—                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD